Citation Nr: 1625656	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  07-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected tinea cruris and tinea pedis with onychomycosis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to June 1991.  Service in Southwest Asia is indicated by the record.  The Veteran is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2003, August 2004, and June 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2007, the Veteran testified at a hearing before a decision review officer.  In February 2010, he presented sworn testimony during a personal hearing in Winston-Salem, North Carolina, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In May 2010, the Board remanded this case for further development.  In a March 2012 decision, the Board dismissed the claim of service connection for hypertension and remanded the skin disability claim.  In May 2012, the Board vacated that dismissal and again remanded this case for further development.  In June 2013, the Board denied a rating higher than 10 percent for tinea cruris and tinea pedis with onychomycosis for the period prior to April 9, 2012, and remanded the issues of a higher rating thereafter and service connection for hypertension for further development.

In a March 2014 decision, the Board denied the Veteran's increased rating and hypertension claims.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board's March 2014 decision and remanded the matters for appropriate action, pursuant to a Joint Motion for Remand.

In an August 2015 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the increased rating claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a March 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In September 2014, the Veteran submitted a VA Form 21-22a, retaining Alexander T. Simpson as his attorney.  The issues on appeal were recertified to the Board in April 2016.  Immediately thereafter, the Veteran's attorney indicated his intent to terminate his representation of the Veteran.  An agent may not withdraw his or her representation of a veteran more than 90 days after the certification of the appeal to the Board absent a showing of good cause on motion. 38 C.F.R. § 20.608(b)(2).  The Veteran's former attorney did not provide a statement of good cause on motion.  However, the Veteran indicated his intent to proceed without representation in correspondence dated in May 2016.

The definition of "good cause" to withdraw as a claimant's representative includes the "failure of the appellant to cooperate with proper preparation and presentation of the appeal; or other factors which make the continuation of representation impossible, impractical, or unethical."  Id.  The Board finds that the Veteran's statement of his intent to continue with his appeal on a pro se basis constitutes good cause for the withdrawal of the Veteran's former attorney as his representative in this matter.  Id.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected tinea cruris and tinea pedis with onychomycosis is treated with systemic therapy such as corticosteroids and immunosuppressive medications required for a total duration of six weeks or more, but not constantly during the past 12-month period.
2.  The evidence does not show that the Veteran's service-connected tinea cruris and tinea pedis with onychomycosis is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for the Veteran's service-connected tinea cruris and tinea pedis with onychomycosis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813 (2001); 38 C.F.R. § 4.118, DC 7813-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, however, the Veteran's claim for an increased initial rating for his service-connected tinea cruris and tinea pedis with onychomycosis is a "downstream" issue in that it arose from an initial grant of service connection.  Therefore, no further notice is needed under the VCAA.
Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes that the duty to notify has been met.

The Board also finds that the duty to assist has been met.  The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), VA treatment records, and secured examinations in furtherance of his claim.  Pursuant to the August 2015 Board Remand, the RO attempted to obtain the Veteran's treatment records from the VA medical center (VAMC) in Salisbury, North Carolina, dating from June 1991.  Critically, as documented in the October 2015 Report of General Information, no additional records from the Salisbury VAMC were shown to exist.  In addition, as instructed in the August 2015 Remand, the RO again attempted to obtain the Veteran's complete service treatment records (STRs) to include records from field hospitals in which he sought treatment during his service in Southwest Asia from October 1991 to April 1991, as well as his service separation examination performed at Fort Hood, Texas, in August 1991.  The RO was also to obtain the Veteran's records from his service in the U.S. Army National Guard from 1991 to 1993 reflecting any treatment and/or service in the Southwest Asia Theater.  Crucially, as described in the December 2015 Formal Finding, no additional STRs including field hospital and National Guard records were able to be obtained.  To this end, the Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As there is no evidence that any such outstanding VA treatment records and service records, to include field hospital and National Guard records, VA has no further duty to the Veteran with respect to obtaining these records.

Pursuant to the August 2015 Board Remand, a VA examination was obtained in February 2016 with respect to the pending claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2016 VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran was originally granted service connection for a skin disability in a July 2003 Board decision based on the Veteran's lay history of skin rashes since service and a diagnosis of tinea pedis.  The Board decision was effectuated by an August 2003 rating decision, which awarded a 10 percent evaluation for tinea pedis, effective October 7, 1997.  The Veteran appealed this initial rating.  The June 2013 Board decision denied entitlement to a higher initial rating prior to April 9, 2012.  This decision addresses the proper rating after that period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 10 percent rating for tinea cruris and tinea pedis with onychomycosis from April 9, 2012.  Nevertheless, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of diseases of the skin, effective August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  The Office of the General Counsel (OGC) previously determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  The Board, in giving the Veteran all due consideration, will consider applying the old criteria prospectively also.

Prior to August 30, 2002, dermatophytosis, including tinea pedis and tinea cruris, were rated under the criteria for eczema.  38 C.F.R. § 4.118, DC 7813 (2001).  Eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area, warrants a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7806 (2001).  If it is accompanied by exudation or constant itching, extensive lesions, or marked disfigurement, a 30 percent evaluation is for assignment.  Id.  Eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if exceptionally repugnant warrants a 50 percent evaluation.  Id.

Under the regulations for the evaluation of skin disabilities, effective on August 30, 2002, dermatophytosis, including tinea cruris and tinea pedis, is evaluated under DC 7813.  38 C.F.R. § 4.118 (2003).  This code instructs raters to rate under the criteria for disfigurement of the head, face, or neck (DC 7800); scars (DC's 7801-7805); or dermatitis (DC 7806), depending upon the predominant disability.  As the Veteran's rashes have not been associated with scarring, the Board will evaluate this disability under the criteria for dermatitis.
Dermatitis or eczema of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period will be rated at zero percent.  38 C.F.R. § 4.118, DC 7806.  Dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period will be rated 10 percent.  Id.  Dermatitis or eczema of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period will be rated 30 percent.  Id.  Dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requiring constant or near-constant systemic therapy such as corticosteroid or other immunosuppressive drugs during the past 12-month period will be rated 60 percent.  Id.

VA revised the criteria for rating skin disorders again on October 23, 2008; however, this new regulation relates to scars and specifically applies only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran has reported reoccurring rashes, not resultant scarring. Accordingly, these revisions do not apply to the present case.  Id.  Thus the following discussion will address the Veteran's symptoms in light of the relevant regulations prior to and as of August 30, 2002.

In this matter, the Board has reviewed the evidence of record and, for reasons that will be expressed in greater detail below, finds that the overall level of symptomatology associated with the Veteran's tinea cruris and tinea pedis with onychomycosis is consistent with the criteria enumerated for a 30 percent rating.

VA treatment records dated in January 2012 noted that the Veteran's feet exhibited keratoderma with scaling plaque and onychodystrophy.  VA treatment records dated in May 2013 revealed that the Veteran had some improvement after using Elidel cream on his feet; physical examination showed continued keratoderma of the feet with scaling plaque and onychodystrophy.  VA treatment records dated in August 2013 documented the Veteran's report that "there has been no change in his feet for quite some time."  He denied foot pain.  Upon physical examination, there was no pedal edema.  Examination revealed dystrophic nails, dry feet with some scales, and no swelling or tenderness.

VA treatment records dated in February 2015 noted the Veteran's statement, "I have had tinea, but I'm good now."  The treatment provider indicated that the Veteran's tinea pedis "waxes and wanes."  See the VA treatment record dated February 2015.  The treatment record further noted that the Veteran's bilateral lower extremities showed, "ill-defined, polymorphous, hyperpigmented, slightly scaly, poorly circumscribed macules and patches."  Id.  A July 2015 VA treatment record noted the Veteran's past use of topical steroids to treat his dermatological symptoms.  The treatment provider reported that the Veteran's extremities exhibited dry spots on the skin, which are pruritic and fluctuate to moderate severity.  VA treatment records dated in February 2016 indicated that the left foot webspaces "are with slight tinea/mycotic changes."

The Veteran failed to report for a VA skin examination in July 2013.  38 C.F.R. § 3.655(b).  He was afforded a VA examination in February 2016, at which time the examiner confirmed a continuing diagnosis of dermatitis tinea cruris/pedis.  The examiner noted the Veteran's description of "recurrent dermatitis, consistent with tinea infection and affecting the peringuinals, pubic area superior to phallus and affecting the feet."  The examiner further noted that the Veteran had been prescribed "various topicals over the years with varying result."  The examiner noted that the Veteran had no systemic manifestations of skin disease.  He has been treated with oral or topical medications in the past twelve months; specifically, ketoconazole cream, which has been used for a duration of six weeks or more, but not constantly.  The Veteran's dermatitis affects less than 5 percent of the total body area; and none of the Veteran's exposed (face, neck, and hands) body areas.  The examiner explained that "[t]he mid pubic area immediately above the base of the penis is remarkable for dry, scaly, pruritic rash; there is a pruritic rash with serpiginous raised borders, with central clearing to bilateral medial inguinals, adjacent to scrotum, consistent with tinea cruris."  The examiner also indicated that the Veteran's "great toenails are remarkable for a very slight residual of nearly healed onychomycosis, otherwise the feet are clean with no other lesion."  The examiner additionally determined that the Veteran's dermatitis/tinea cruris/pedis, and onychomycosis are recurrent, as described, but are unrelated to any of his other dermatological pathology.

The Veteran has claimed that he is treated with immunosuppressive drugs for his skin disability.  A list of prescribed medications dated April 9, 2012, included a 30 day supply of pimecrolimus cream, without refill, and a 90 day supply of hydroxyzine tablets.  Pimecrolimus cream was again prescribed in February 2015.  See the VA treatment record dated February 2015.  It is not clear from this document what the medication was prescribed for (the Veteran also has nonservice-connected skin problems) or whether these are systemic medications to treat his service-connected tinea cruris and tinea pedis with onychomycosis.  When it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam).

The Board notes that pimecrolimus is defined as "a calcineurin inhibitor immunosuppressant produced by a variant of Streptomyces hygroscopicus; applied topically in cream form to treat moderate to severe atopic dermatitis."  Dorland's Medical Dictionary, 1469 (31st ed., 2007).  Hydroxyzine is defined as "a piperazine derivative with central nervous system depressant, antispasmodic, antihistamine, and antifibrillatory actions."  Dorland's Medical Dictionary, 896 (31st ed., 2007).  As such, the Board finds that pimecrolimus is an immunosuppressant, but hydroxyzine is not.

Similarly, the Veteran's treatment records indicate that, prior to April 2012, the Veteran was prescribed hydrocortisone and triamcinolone creams, topical corticosteroids, to treat his dermatologic complaints.  See, e.g., the VA treatment records dated January 2011 and the VA examination report dated June 2010.  Although a current prescription for these topical corticosteroids was not shown from April 2012, the Board notes that a February 2016 VA treatment record indicated the Veteran regularly treats his dermatological symptoms with topical medications from expired prescriptions.  The treatment provider specifically reported that one of the medications the Veteran uses is hydrocortisone cream.  Moreover, the Board observes that the Veteran was prescribed prednisone, a steroid, to treat flare-ups of skin symptoms during the appeal period.  See, e.g., the VA treatment records dated May 2012 and August 2015.

In his lay statements the Veteran has continued to argue that he should be awarded separate ratings for each affected body part.  Inherent in the rating criteria for skin disabilities is the assumption that the skin is one entity.  The percentage of combined total body area and combined exposed body area are the relevant considerations, not the number of distinct sites.  See, e.g., 38 C.F.R. § 4.118, DC 7806-7816.  The Veteran has not argued that his skin disability has gotten worse, but rather that the existing rating did not accurately reflect its severity.

Under the regulations in effect prior to August 30, 2002, the Veteran's skin disability continues to most nearly approximate the criteria for the existing 10 percent evaluation.  The Board finds no evidence that the Veteran's service-connected tinea cruris and tinea pedis with onychomycosis continues to be characterized by exudation, constant itching, extensive lesions, marked disfigurement, ulceration, excessive exfoliation, crusting, or systemic or nervous manifestations, as required for the next higher evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2001).  As such, an evaluation higher than 10 percent is not warranted under the prior version of the rating criteria.

To this end, the Board acknowledges the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 2016 WL _____ (Vet. App. No. 14-2778 March 1, 2016), which found that the plain wording of Diagnostic Code 7806 is that systemic therapy includes the use of topical corticosteroids.

The Board recognizes that the record is not definitive as to whether the corticosteroids and immunosuppressive medications used by the Veteran during the appeal period were prescribed to treat, at least in part, the Veteran's service-connected tinea cruris, tinea pedis, and onychomycosis symptoms.  However, resolving all reasonable doubt in the Veteran's favor and in consideration of the holdings of Mittleider and Johnson, the Board finds that the Veteran's tinea cruris and tinea pedis with onychomycosis warrants a 30 percent rating under Diagnostic Code 7806.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board also considered the assignment of a rating in excess of 30 percent under Diagnostic Code 7806.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  As noted above, however, the medical evidence does not show that the Veteran's tinea cruris and tinea pedis with onychomycosis symptomatology involves more than 40 percent of his entire body or his exposed areas.  Although the Veteran has used corticosteroids and immunosuppressive medication, there is no evidence that constant or near-constant corticosteroid therapy for tinea cruris and tinea pedis with onychomycosis was necessitated within a 12-month period.  Accordingly, a 60 percent disability rating is not warranted.

In summary, for the reasons stated above, the Board finds that an increased 30 percent disability rating may be assigned for the Veteran's service-connected tinea cruris and tinea pedis with onychomycosis.

III.  Additional considerations

Additionally, the Board finds that the Veteran's tinea cruris and tinea pedis with onychomycosis does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.
If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for dermatitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinea cruris and tinea pedis with onychomycosis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's tinea cruris and tinea pedis with onychomycosis is manifested by monthly flare-ups of symptomatology and requires the periodic use of corticosteroids and immunosuppressive medication.  Thus, the Veteran's current schedular ratings under DC 7806 are adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There are, however, no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that his tinea cruris and tinea pedis with onychomycosis precludes his employment.  Additionally, there is no indication in the record that the Veteran's service-connected tinea cruris and tinea pedis with onychomycosis has negatively impacted his employability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

An increased rating of 30 percent for service-connected tinea cruris and tinea pedis with onychomycosis is granted.


REMAND

In the August 2015 Remand, the Board determined that the Veteran should be afforded a VA examination with medical opinion to address whether his diagnosed hypertension is due to his military service or, caused or aggravated by his service-connected disabilities.

Upon remand, the Veteran was afforded a VA examination in February 2016 at which time the examiner determined that the Veteran's hypertension "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner further concluded, "[n]o evidence that any of his service-connected condition[s], is in any way related to his hypertension diagnosis."  Crucially, in rendering his opinion as to secondary service connection, the examiner failed to adequately address the question of whether the Veteran's hypertension was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by his service-connected disabilities, to include any pain and stress associated with said disabilities.

To this extent, the February 2016 VA medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  By failing to ensure that the Veteran was afforded an adequate VA medical opinion, the AOJ did not substantially comply with the Board's prior remand directives.  See Stegall, 11 Vet. App. at 271.  As such, a remand for a new VA opinion is warranted to clarify the etiology of the Veteran's claimed hypertension.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a physician, OTHER THAN THE PHYSICIAN WHO PROVIDED THE FEBRUARY 2016 OPINION, to review the Veteran's VA claims file, including a copy of this remand, and to provide opinions, with supporting rationale, as to the following:

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current hypertension was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include any pain and stress associated with said disabilities.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


